Citation Nr: 0727550	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-07 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel





INTRODUCTION

The veteran served on active duty from September 1970 to 
October 1973.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In a September 2005 decision, the Board reopened the claim on 
the basis of new and material evidence and then remanded the 
claim to the RO, via the Appeals Management Center (AMC), for 
further development and readjudication on the underlying 
merits (i.e., a de novo review).  The AMC completed the 
development requested, continued to deny service connection, 
and returned the case to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  The available medical evidence shows the veteran has been 
diagnosed as having PTSD.  Examiners have also related his 
PTSD symptoms to stressful incidents he has described as 
having occurred during service.  

2.  But there is no credible supporting evidence that these 
claimed stressors actually occurred, and this independent 
verification of these purported events is required to support 
his claim because he did not engage in combat against enemy 
forces.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002), and the 
implementing VA regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of a May 2003 RO letter to the veteran notifying him 
of the VCAA, he has been advised of the laws and regulations 
governing the claim on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain.  
Thus, he may be considered to have been advised to submit any 
pertinent evidence in his possession.  His VA and private 
treatment records through May 2006 have been obtained, as a 
result of the Board's September 2005 remand to obtain his 
additional treatment records that were not then currently on 
file.  The Board's remand was also directed at obtaining a 
more comprehensive statement from him concerning his alleged 
stressors, insofar as the who, what, when, and where specific 
details of the events he claims occurred.  The Court has held 
that asking him to provide this level of information is not 
an impossible or onerous burden.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Other than the additional 
evidence obtained on remand, he has not identified any other 
evidence that needs to be obtained.  See Conway v. Principi, 
353 F. 3d. 1369 (Fed. Cir. 2004).  So the Board finds that 
the duty to assist has been met.

The Board has also considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant and 
his representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary of VA that is necessary to substantiate the claim 
before any initial unfavorable agency of original 
jurisdiction decision.  See also Mayfield v. Nicholson 
(Mayfield III), 20 Vet. App. 537 (2006) (also discussing the 
timing of the VCAA notice as it relates to prejudicial 
error).  Here, the RO initially considered the claim in July 
2003 - so not until after sending the veteran the VCAA 
letter in May 2003.  Consequently, there was no error in the 
timing of his VCAA notice as it preceded the initial 
adjudication of his claim.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (indicating that, even in 
situations where the VCAA notice was not sent until after the 
initial adjudication of the claim, the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), is sufficient to cure the timing 
defect).  

The Board is equally mindful that, during the pendency of 
this appeal, the Court also issued relevant decisions in 
other precedent cases.  In the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, but that, where 
the grant of service connection and the assignment of the 
initial disability rating and effective date occurred prior 
to the enactment of the VCAA, the intended purpose of 
§ 5103(a) has been satisfied inasmuch as the claim has been 
more than substantiated - it has been proven, thereby 
eliminating the need for any additional notice concerning the 
downstream disability rating and effective date elements.  

In comparison, in Dunlap v. Nicholson, 21 Vet. App. 112 
(2007), the Court similarly held that the five elements also 
applied to appeals where the grant of service connection, and 
the assignment of the initial rating and effective date 
occurred after the enactment of the VCAA.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  But in Dunlap the Court held that 
upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  So in this latter Dunlap-type situation, the 
veteran is entitled to pre-initial decision VCAA notice 
concerning all elements of his claim, and if this did not 
occur, there is a question of whether this is prejudicial 
error.  

In an even more recent decision, the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit Court) held that any 
error by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), concerning any element 
of a claim, is presumed prejudicial and that once an error is 
identified, the burden shifts to VA to show the error was 
harmless.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007); see also Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007).  

Here, the record reflects that the veteran has been provided 
notice of the type of evidence or information needed to 
establish his entitlement to service connection for PTSD.  
And he also received the required Dingess and Dunlap notice 
concerning the downstream disability rating and effective 
date elements of his claim in the May 2007 SSOC, although it 
does not appear his claim was subsequently readjudicated 
after he was given an opportunity to respond to this 
additional notice.  Nevertheless, this is harmless error 
since the Board is denying his underlying claim for service 
connection, so any notice defect concerning those additional 
downstream disability rating and effective date elements of 
his claim is moot.  Therefore, he is not prejudiced by the 
Board's consideration of his claim at this juncture.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (requiring 
that the Board explain why it is not prejudicial to the 
veteran to consider evidence in the first instance, that is, 
without the RO having initially considered it).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); see 
also 38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. 
§ 3.304(d) (In the case of any veteran who engaged in combat 
with the enemy in active service, the Secretary of VA shall 
accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.).  See also 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Cohen v. Brown, 10 
Vet. App. 128 (1997); and Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting information from 
another independent source that corroborates his testimony or 
statements, such as service records.  See Cohen, 10 Vet. App. 
at 
146-47.  See also Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996).  The available sources for corroboration of a claimed 
stressor are not necessarily limited to service records (as 
previously required prior to the adoption of 38 C.F.R. 
§ 3.304(f)), but may also include other sources of evidence.  
See Cohen, 10 Vet. App. at 143, citing to M21- 1, Part VI, 
para 7.46(f) (Sept. 21, 1992); M21-1, Subch. XII, 
para 50.45(d) (1989).

Initially, the Board notes that a rating decision in December 
1987 denied service connection for PTSD.  The available 
medical evidence at that time, consisting of a letter from a 
private physician and the report of a VA compensation 
examination in 1987, diagnosed only dysthymic disorder; the 
examiners indicated the veteran did not (at least at that 
time) meet the criteria for a diagnosis of PTSD.  He was 
notified of that determination and did not file an appeal.

In April 2003, the veteran applied to reopen his claim.  And 
in the Board's September 2005 decision, it was determined he 
had submitted new and material evidence to reopen his claim.  
See 38 C.F.R. § 3.156 (2006).

VA and private treatment records dated since October 2002 
show the veteran has been treated for and diagnosed as having 
PTSD.  A 7-page report of a detailed evaluation by a private 
social worker in September 2003 relates a number of events 
during the veteran's tour in Vietnam that he had described; 
the narrative does not include a post-Vietnam incident 
previously reported by the veteran involving the death of his 
friend.  The social worker diagnosed PTSD, relating the 
veteran's then current decreased level of functioning to 
"his traumatic experiences in Vietnam," but none of the 
examiners - this social worker included, articulated a link 
between the veteran's PTSD and the alleged stressors in 
particular.  

Clearly, the first two requirements of 38 C.F.R. § 3.304(f) 
are met since there is now a diagnosis of PTSD and a link, 
established by medical evidence, between the veteran's 
current PTSD symptoms and a stressor he says occurred during 
service.  But he did not engage in combat against enemy 
forces.  38 U.S.C.A. § 1154(b) and the implementing 
regulation 38 C.F.R. § 3.304 (subparts (d) and (f)) require 
that he have actually participated in combat with the enemy, 
meaning participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality, and does not apply to veterans who served in 
a general "combat area" or "combat zone" but did not 
themselves engage in combat with the enemy.  See VAOPGCPREC 
12-99 (October 18, 1999).  And because there is no credible 
supporting evidence that his claimed stressors occurred, the 
third and final requirement of 38 C.F.R. § 3.304(f) is not 
satisfied.  This last element is crucial because it provides 
the "injury" during service that is required by 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.303 to establish service connection 
for any disability.  Without an objectively verified injury 
or disease during service, subsequent nexus evidence is of no 
avail because the diagnosis (here, of PTSD) and purported 
linkage to the veteran's military service is predicated on an 
event (i.e., a stressor) that has not been confirmed as 
having actually occurred.  See again Moreau v. Brown, 
9 Vet. App. 389, 396 (1996).  (Service connection may be 
presumed for some diseases that are chronic, per se, even 
though not shown during service, but there is no such 
presumption for PTSD - a neurosis, only for psychoses.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(e).)  

With regards to this determinative third requirement, as 
mentioned the evidence necessary to establish that the 
claimed stressor actually occurred varies depending on 
whether the veteran "engaged in combat with the enemy."  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) and (f) 
(2006).  Here, there is no evidence the veteran participated 
in combat.  His DD Form 214 indicates he served in Vietnam 
during the Vietnam Era; his military occupational specialty 
(MOS) was motor transportation operator.  He did not receive 
any awards or medals indicative of combat with the enemy, nor 
do his records otherwise show he engaged in combat; and 
indeed he has not specifically stated that he participated in 
combat, nor do the incidents described by him suggest as 
much.  Thus, even considering the benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, the Board finds 
that he did not engage in combat with the enemy during 
service.  Accordingly, the presumptions for combat veterans 
are not applicable here.  And because he did not engage in 
combat, the law, in turn, requires that his stressors be 
independently corroborated.  That is to say, his lay 
testimony alone is insufficient to establish the occurrence 
of an alleged stressor.  See Moreau v. Brown, 9 Vet. App. 
389, 395.  And it is in this respect that his claim fails.  

The veteran has described his duties during service as 
including delivering ordnance to combat units and even 
staying overnight there before returning to his base.  He has 
described several anecdotal incidents, including one where 
his truck purportedly ran over a Vietnamese woman and a 
child; he did not provide specific information concerning 
most of the incidents, however, to enable their verification.  
Nevertheless, following the Board's September 2005 remand 
(partly aimed at obtaining more specific information from him 
concerning the events in question) one of the incidents was 
described in sufficient detail (involving the alleged death 
of a friend near the barracks after he had returned from 
Vietnam), and the AMC sought verification of this incident 
from the United States Armed Services Center for Research of 
Unit Records (CRUR) - now called the U. S. Army and Joint 
Services Records Research Center (JSRRC).  CRUR responded in 
November 2006 that no record of the claimed incident could be 
located.  The veteran has provided no other supporting 
evidence to corroborate the occurrence of any of his claimed 
stressors.  And as already alluded to, the Court has held 
that asking him to provide this level of information (the 
who, what, when, and where details of his alleged stressors) 
is not an impossible or onerous burden.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

The veteran has related a number of stressful incidents he 
claims occurred during service that admittedly, on their 
face, appear credible.  However, because he did not engage in 
combat, the regulations require supporting (meaning 
objectively independent) evidence to substantiate these 
claimed events actually occurred.  And, unfortunately, this 
evidence is lacking in this case, despite an attempt on 
remand to verify the one incident he described in sufficient 
detail to permit such verification.  It is worth reiterating 
that credible supporting evidence of the actual occurrence of 
an in-service stressor cannot consist solely of after-the-
fact medical nexus evidence, such as provided by the private 
social worker in September 2003.  See Moreau, 9 Vet. App. at 
395-96.  So the veteran's alleged stressors remain unverified 
or unverifiable.

Because the veteran's purported stressors in service have not 
been independently verified, his claim for service connection 
for PTSD must be denied because the preponderance of the 
evidence is against his claim, in turn meaning there is no 
reasonable doubt to resolve in his favor.  38 U.S.C.A. 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

The claim for service connection for PTSD is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


